Citation Nr: 1631341	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  07-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the lumbosacral strain with degenerative disc disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Denver, Colorado RO has assumed the role of Agency of Original Jurisdiction (AOJ).

The Veteran testified at a Board hearing in front of the undersigned Acting Veteran's Law Judge (VLJ) in August 2010.  A transcript of the hearing is associated with the claims file.  

The issue was previously remanded by the Board in February 2011 for additional development.  In November 2013, the Board denied the low back increased rating claim.  The Veteran appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court vacated the Board's decision, and remanded the matter to the Board for readjudication.  In May 2015, the Board again remanded the claim for further evidentiary development.  The matter is now back before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, it has determined that another remand is necessary for further development.
In September 2015, the Board noted that the Joint Motion for Remand essentially determined that it failed to adequately evaluate the Veteran's neurological manifestations, notably radiculopathy, associated with his service-connected lumbar spine disability.  The Board found that the record remained unclear as to the extent and severity of the nerves affected.  The Board noted further that the last comprehensive VA examination afforded the Veteran for his service-connected lumbar spine disability occurred in January 2010, more than five years prior.  The Board therefore remanded the claim for a VA examination to determine the current nature and severity of the Veteran's service-connected lumbar spine disability, to specifically include appropriate findings with respect to any associated neurological manifestations.  

A memo in the Veteran's claims file reveals that the Veteran's lumbar spine examination was originally scheduled for October 2015.  However, in an e-mail dated in December 2015, the RO was notified that the Veteran failed to report for the scheduled examination.  The e-mail noted that the Veteran's examination had been rescheduled from October 2015 to December 2015.  The claims file does not include a copy of the notification letter sent to the Veteran to inform him of his scheduled examination.  Notably, the Board observes that the Veteran's address has recently been updated in the system.

In Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), the Court indicated that the presumption of regularity applied to notice of VA examinations.  However, that decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Given the ambiguities regarding whether the notification letter was sent to the Veteran's current address of record, the absence of the letter from the VA Medical Center informing the Veteran of the location, date, and time of the examination, and the lack of clear guidance from the courts on this question, the Board finds that a remand to schedule another VA examination is warranted.  Such an examination is particularly important because, as noted by the Board in its September 2015 remand, the current medical evidence of record is not sufficient to allow the Board to decide this claim.  The letter notifying the Veteran of the location, date, and time of the examination should be included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.   After any development deemed necessary is 
	completed, schedule the Veteran for an appropriate 
	VA examination(s) to determine the symptoms and 
	severity of his service-connected lumbosacral strain 
	with degenerative disc disease, and any associated 
	neurological manifestation.

	The letter informing the Veteran of the location, date, 
	and time of the examination and the consequences of 
	not reporting to the examination must be associated 
	with the claims file.

	The claims file and all relevant medical records should 
	be made available to the examiner for review.  All 
	tests and studies deemed necessary by the examiner 
	should be performed.  The examiner should report the 
	range of motion of the thoracolumbar spine in degrees
    and comment on the presence and extent of any 
   painful motion, functional loss due to pain, excess 
   fatigability, weakness, and additional disability during 
   flare-ups.  The examiner should report if there is 
   evidence of ankylosis.  The examiner should also 
   describe the frequency and length of any 
   incapacitating episodes (e.g., requiring bedrest) in the 
   past year. 
   
The examiner should note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state and reconcile any conflicting evidence of record.  

A complete detailed rationale should be given for all opinions and conclusions expressed.

2.   The Veteran is hereby informed that if he does not 
	appear for the scheduled examination without 
	providing good cause for doing so, his claim will be 
	decided based on the evidence of record without the 
	benefit of the information that would be obtained from 
	the examination.  38 C.F.R. § 3.655(b) (2015).

3.   After completing the above development, ensuring 
	that the examination report is adequate, and 
	conducting any other development that is necessary 
	based on the above actions, readjudicate the issue of 
	entitlement to an evaluation in excess of 20 percent 
	for the lumbosacral strain with degenerative disc 
	disease.  If any benefit sought is not granted in full, 
	provide the Veteran and his representative with a 
	supplemental statement of the case and allow an 
	appropriate opportunity to respond thereto.


The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. Velez
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




